United States Court of Appeals for the Federal Circuit
                                      2008-1017


                      ROTHE DEVELOPMENT CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.


                          DEPARTMENT OF DEFENSE and
                         DEPARTMENT OF THE AIR FORCE,

                                                      Defendants-Appellees.

        David F. Barton, The Gardner Law Firm, of San Antonio, Texas, argued for
plaintiff-appellant. Of counsel was Jay K. Farwell.

      Karen L. Stevens, Attorney, Appellate Section, Civil Rights Division, United
States Department of Justice, of Washington, DC, argued for defendants-appellees.
With her on the brief were Grace Chung Becker, Acting Assistant Attorney General, and
Mark L. Gross, Attorney. Of counsel was Gregory B. Friel, Attorney.

       J. Scott Detamore, Mountain States Legal Foundation, of Lakewood, Colorado,
for amicus curiae Mountain States Legal Foundation.

       Paul J. Beard II, Pacific Legal Foundation, of Sacramento, California, for amici
curiae Pacific Legal Foundation and Center for Equal Opportunity.

Appealed from: United States District Court for the Western District of Texas

Judge Xavier Rodriguez
 United States Court of Appeals for the Federal Circuit

                                       2008-1017

                      ROTHE DEVELOPMENT CORPORATION,

                                                              Plaintiff-Appellant,

                                            v.

                          DEPARTMENT OF DEFENSE and
                         DEPARTMENT OF THE AIR FORCE,

                                                              Defendants-Appellees.


Appeal from the United States District Court for the Western District of Texas in case
no. 98-cv-1011, Judge Xavier Rodriguez.

                            __________________________

                             DECIDED: November 4, 2008
                            __________________________


Before MICHEL, Chief Judge, MAYER, Circuit Judge, and STEARNS, * District Judge.

MICHEL, Chief Judge.

      This case concerns the constitutionality of 10 U.S.C. § 2323 (“Section 1207”),

which, in relevant part, (1) sets a “goal” that five percent of federal defense contracting

dollars for each fiscal year be awarded to certain entities including small business

concerns owned and controlled by “socially and economically disadvantaged

individuals”; (2) incorporates the Small Business Act’s presumption that Black

Americans, Asian Americans, Hispanic Americans, and Native Americans are socially

disadvantaged individuals; and (3) provides that the Department of Defense shall give

      *
               Honorable Richard G. Stearns, District Judge, United States District Court
for the District of Massachusetts, sitting by designation.
specified forms of assistance to the listed entities and may, when practicable and

necessary to achieve the five percent goal, make advance payments to those entities

and award contracts to them at prices up to ten percent above fair market cost.

      Plaintiff-Appellant Rothe Development Corporation (“Rothe”) filed its first

complaint in this case in November, 1998, bringing an equal protection challenge to

Section 1207 both on its face and as applied by Defendants-Appellants the Department

of Defense and Department of the Air Force (together, “DOD”) earlier that year, when

DOD awarded a contract to an Asian-American-owned business despite the fact that

Rothe—owned by a Caucasian woman—was the lowest bidder. Since this case began

in 1998, Congress has reenacted Section 1207 a number of times, the district court has

rendered judgment in this case three times, and we have remanded the case twice

without reaching the ultimate question of constitutional muster.     Most recently, the

district court granted summary judgment to DOD on Rothe’s facial challenge, Rothe

Dev. Corp. v. U.S. Dep’t of Def., 499 F. Supp. 2d 775 (W.D. Tex. 2007) (“Rothe VI”),

and, after Rothe’s claim for monetary relief became moot, entered a final judgment in

favor of DOD on September 25, 2007. Rothe appealed, and we heard oral argument on

September 2, 2008.

      Now, in our third opinion in this case, we must decide whether Section 1207, on

its face, as reenacted in 2006, violates the right to equal protection (as incorporated

against the federal government by the Due Process Clause of the Fifth Amendment).

Because we will hold that Congress did not have a “strong basis in evidence” before it in

2006, upon which to conclude that DOD was a passive participant in racial

discrimination in relevant markets across the country and that therefore race-conscious




2008-1017                                  2
remedial measures were necessary, we will reverse the district court’s judgment in part,

and will hold that Section 1207 (i.e., 10 U.S.C. § 2323) is unconstitutional on its face.

                                     BACKGROUND

A.     Relevant Statutes and Regulations

       Section 1207, relevant sections of the Small Business Act, pertinent regulations,

and their history are set out in detail in the district court’s thorough opinion. See Rothe

VI, 499 F. Supp. 2d at 784-94. A brief review follows here.

       1.     Section 1207 as Originally Enacted

       Congress first enacted Section 1207 in 1986, for a three-year period.            See

National Defense Authorization Act of 1987, Pub. L. No. 99-661, § 1207, 100 Stat.

3816, 3973 (Nov. 14, 1986). The statute, titled “Contract Goal for Minorities,” provided

that, except where compelling national security considerations required otherwise:

       a goal of 5 percent of the amount of [DOD procurement, R&D, military
       construction, and maintenance contracts] shall be the goal of the Department of
       Defense in each of fiscal years 1987, 1988, and 1989 for the total combined
       amount obligated for contracts and subcontracts entered into with [inter alia,]
       small business concerns, including mass media, owned and controlled by
       socially and economically disadvantaged individuals (as defined by section 8(d)
       of the Small Business Act (15 U.S.C. 637(d)) and regulations issued under such
       section), the majority of the earnings of which directly accrue to such
       individuals . . . .

Id. § 1207(a) (emphasis added).

       Section 8(d) of the Small Business Act and relevant regulations, in turn, provided

at that time that Black Americans, Hispanic Americans, Native Americans, Asian Pacific

Americans, and other minorities were presumed to be “socially and economically

disadvantaged individuals.” See 15 U.S.C. § 637(d)(3)(C)(ii) (1990).




2008-1017                                    3
        Subsection (e) of Section 1207, titled “Competitive Procedures and Advanced

Payments,” directed DOD to take certain measures to attain the goal of directing five

percent of contract dollars to businesses owned by socially and economically

disadvantaged individuals (such businesses, “SDBs”). Most prominently, the statute

provided that

        [t]o the extent practicable and when necessary to facilitate achievement of
        the 5 percent goal described in subsection (a), the Secretary of Defense
        may enter into contracts using less than full and open competitive
        procedures (including awards under section 8(a) of the Small Business
        Act), but shall pay a price not exceeding fair market cost by more than 10
        percent in payment per contract to contractors or subcontractors
        described in subsection (a).


Pub. L. No. 99-661, § 1207(e)(3) (emphasis added). DOD implemented this directive by

applying a price evaluation adjustment (“PEA”) to bids submitted by non-SDB bidders,

increasing those bids by ten percent before comparing them to the bids submitted by

SDBs.

        2.      History of Section 1207

        In 1989, before Section 1207 was set to expire, Congress reenacted the statute

for another three years. See National Defense Authorization Act for Fiscal Years 1990

and 1991, Pub. L. No. 101-189, § 831(b), 103 Stat. 1352, 1507 (Nov. 29, 1989). In

1992, Congress reenacted Section 1207 again, this time for seven years. See National

Defense Authorization Act for Fiscal Year 1993, Pub. L. No. 102-484, § 801(a)(1)(B),

106 Stat. 2315, 2442 (Oct. 23, 1992).

        In 1998, Congress amended the statute without yet reenacting it.              This

amendment required DOD to suspend the PEA mechanism for an entire year after any

fiscal year in which the five percent goal had been met. See Strom Thurmond National


2008-1017                                   4
Defense Authorization Act for Fiscal Year 1999, Pub. L. No. 105-261, § 801, 112 Stat.

1920, 2080-81 (Oct. 5, 1999). Because the five percent goal was met for fiscal year

1998, the PEA was suspended in 1999.           See Suspension of the Price Evaluation

Adjustment for Small Disadvantaged Businesses, 64 Fed. Reg. 4847 (Feb. 1, 1999).

      Congress reenacted Section 1207 in 1999, again in 2002, and most recently in

2006. See National Defense Authorization Act for Fiscal Year 2000, Pub. L. No. 106-

65, § 808, 113 Stat. 512, 705 (Oct. 5, 1999); Bob Stump National Defense Authorization

Act for Fiscal Year 2003, Pub. L. No. 107-314, § 816, 116 Stat. 2610 (Dec. 2, 2002);

National Defense Authorization Act for Fiscal Year 2006, Pub. L. No. 109-163, § 842,

119 Stat. 3136 (Jan. 6, 2006). The statute is now set to expire at the end of fiscal year

2009 if it is not reenacted before then.    See 10 U.S.C. § 2323(k)(1) (“This section

applies in the Department of Defense to each of fiscal years 1987 through 2009.”).

      As the district court noted, DOD met the five percent goal in every fiscal year

from 1998 to 2006, and thus the PEA was serially suspended through March 9, 2008.

See Rothe VI, 499 F. Supp. 2d at 792-93. In February of 2008, while this appeal was

pending, DOD published notice that it met the five percent goal in fiscal year 2007 as

well, and that DOD would continue to suspend the PEA through March 9, 2009.

Suspension of the Price Evaluation Adjustment for Small Disadvantaged Businesses,

73 Fed. Reg. 9304 (Feb. 20, 2008).

      3.     Section 1207 Today

      The present Section 1207, i.e., as reenacted in 2006, and relevant regulations

differ from the original enactment and regulations to some degree, as the district court

discussed.   See Rothe VI, 499 F. Supp. 2d at 790-94.          First, in addition to the




2008-1017                                  5
PEA suspension clause added by the 1998 amendments, the present statute provides

that whenever the PEA is not suspended, the size of the adjustment made to non-SDB

bids need not be ten percent, and must be smaller if non-SDBs are being denied a

reasonable opportunity to compete. 2 See 10 U.S.C. § 2323(e)(3)(A) (“The head of an

agency shall adjust the percentage specified in the preceding sentence for any industry

category if available information clearly indicates that nondisadvantaged small business

concerns in such industry category are generally being denied a reasonable opportunity

to compete for contracts because of the use of that percentage in the application of this

paragraph.”); see also id. § 2323(g)(1)(A) (“To the maximum extent practicable, the

head of the agency shall ensure that no particular industry category bears a

disproportionate share of the contracts awarded to attain the goal established by

subsection (a).”); id. § 2323(g)(2) (“Upon making a determination that a particular

industry category is bearing a disproportionate share, the head of the agency shall take

appropriate actions to limit the contracting activity’s use of set asides in awarding

contracts in that particular industry category.”).




       2
              A present regulation directs that the sizes of price evaluation adjustments
are to be determined by the Department of Commerce “on an annual basis, by North
American Industry Classification System (NAICS) Industry Subsector, and region, if
any.” 48 C.F.R. § 19.201(b) (2007). Although Commerce did issue determinations of
price evaluation adjustments in 1998 and 1999, and proposed to “develop new
benchmarks and utilization estimates every three years” thereafter, no new benchmarks
or price evaluation adjustment determinations have been issued, presumably because
the PEA has been serially suspended since 1999. See Small Disadvantaged Business
Procurement; Reform of Affirmative Action in Federal Procurement, 63 Fed. Reg.
35,714 (June 30, 1998) (“Department of Commerce Benchmark Study”); Office of
Federal Procurement Policy Small Disadvantaged Business Procurement: Reform of
Affirmative Action in Federal Procurement, 64 Fed. Reg. 52,806 (Sept. 30, 1999).



2008-1017                                     6
       Second, through changes to pertinent regulations, minorities are no longer

presumed to be economically disadvantaged regardless of their wealth, and instead

must represent that they meet the same economic requirement met by any SDB

applicant. See 13 C.F.R. § 124.1002(c) (2008) (“In assessing the personal financial

condition of an individual claiming economic disadvantage, his or her net worth must be

less than $750,000 after taking into account [certain] exclusions . . . .”). 3

       Members of certain minority groups are still presumed to be socially

disadvantaged, however. See id. § 124.103(b) (“There is a rebuttable presumption that

the following individuals are socially disadvantaged: Black Americans; Hispanic

Americans; Native Americans (American Indians, Eskimos, Aleuts, or Native

Hawaiians); Asian Pacific Americans (persons with origins from Burma, Thailand,

Malaysia, Indonesia, Singapore, Brunei, Japan, China (including Hong Kong), Taiwan,

Laos, Cambodia (Kampuchea), Vietnam, Korea, The Philippines, U.S. Trust Territory of

the Pacific Islands (Republic of Palau), Republic of the Marshall Islands, Federated

States of Micronesia, the Commonwealth of the Northern Mariana Islands, Guam,

Samoa, Macao, Fiji, Tonga, Kiribati, Tuvalu, or Nauru); Subcontinent Asian Americans

(persons with origins from India, Pakistan, Bangladesh, Sri Lanka, Bhutan, the Maldives

Islands or Nepal) . . . .”); id. § 124.1002(a) (“In determining whether a firm qualifies as



       3
               In a letter dated October 23, 2008, DOD counsel brought to the Court’s
attention the recent publication by the Small Business Administration (“SBA”) of an
interim final rule. See Small Disadvantaged Business Program, 73 Fed. Reg. 57,490
(Oct. 3, 2008) (to be codified at 37 C.F.R. pt. 123). The interim final rule relieves SBA
of the task of certifying SDBs and places that responsibility on the procuring agencies,
such as DOD. As DOD counsel notes, and we agree, the substantive standards
governing SDB certification have not changed. Thus, although the new rules alter the
process of qualifying as an SDB, the new rules have no effect on our constitutional
analysis.


2008-1017                                      7
an SDB, the criteria of social and economic disadvantage and other eligibility

requirements established in subpart A of this part [including § 124.03] apply, including

the requirements of ownership and control and disadvantaged status, unless otherwise

provided in this subpart.”).

       Third, a person who is economically disadvantaged but is not a member of one of

the minority groups listed in the Small Business Administration (“SBA”) regulations may

nevertheless pursue SDB status if the person can “establish individual social

disadvantage by a preponderance of the evidence.”        Id. § 124.103(c)(1) (emphasis

added).    Although non-minorities have long had the option to demonstrate social

disadvantage, the standard of proof was once higher.     See 13 C.F.R. § 124.105(c)(1)

(1990) (“An individual who is not a member of one of the above-named groups must

establish his/her individual social disadvantage on the basis of clear and convincing

evidence.” (emphasis added)).

       Fourth, a business that loses a bid to a SDB because of a PEA may protest the

disadvantaged status of the successful bidder. See 37 C.F.R. § 124.1017(a) (2007);

see also Small Disadvantaged Business Program, 73 Fed. Reg. 57,490, 57,495 (Oct. 3,

2008) (to be codified at 37 C.F.R. pt. 123) (redesignating 13 C.F.R. § 124.1017(a) as §

124.1007(a)).    The SBA can revoke an entity’s SDB status if the protest contains

credible evidence that the entity no longer meets SDB requirements or that the

application contains false and misleading information. See 37 C.F.R. § 124.1021(c)

(2007); see also Small Disadvantaged Business Program, 73 Fed. Reg. at 57,495

(redesignating 37 C.F.R. § 124.1021(c) as § 124.1011(c)).




2008-1017                                  8
B.     Facts and Procedural History

       The procedural history of this case, like the history of the statute itself, is

substantial. It is set out in significant detail in the district court’s most recent opinion,

see Rothe VI, 499 F. Supp. 2d at 794-815, as well as in our two prior opinions. Here,

we briefly review the case history with a focus on those arguments and developments

that are relevant to the question before us today.

       1.      Genesis of This Dispute

       Starting in the late 1980’s, the Department of the Air Force contracted with Rothe

to maintain, operate, and repair computer systems at Columbus Air Force Base in

Mississippi.   In the late 1990’s, the Air Force decided to consolidate Rothe’s contract

with a contract for communications services, to issue a solicitation for competitive bids,

and to let the contract pursuant to the Section 1207 program. Rothe, owned by a

Caucasian female, bid $5.57 million. International Computer and Telecommunications,

Inc. (“ICT”), a competitor to Rothe owned by a Korean-American couple and certified as

a SDB, bid $5.75 million. Although Rothe’s bid was lower than ICT’s bid and was in fact

the lowest bid, the Air Force considered Rothe’s bid to be $6.1 million, higher than ICT’s

bid, because of the PEA. Therefore the Air Force awarded the contract to ICT. See

Rothe VI, 499 F. Supp. 2d at 780-83.

       2.      Rothe’s Suit and the First Appeal—Rothe I, Rothe II, and Rothe III

       Rothe filed suit against DOD in November of 1998, and moved for a preliminary

injunction against DOD’s award of the contract to ICT. The district court denied Rothe’s

motion, and on February 2, 1999, Rothe filed its First Amended Complaint (“FAC”). The

FAC, which is still the operative complaint in this case, included claims for (1) a




2008-1017                                    9
declaratory judgment that Section 1207 is unconstitutional on its face, (2) an injunction

prohibiting DOD from proceeding with the contract Rothe had lost to ICT, and (3)

recovery of Rothe’s bid preparation costs, “in an amount not to exceed $10,000,” under

the Little Tucker Act.

       On April 27, 1999, the district court granted summary judgment to DOD,

upholding the constitutionality of Section 1207 and denying Rothe any relief. Rothe

Dev. Corp. v. U.S. Dep’t of Def., 49 F. Supp. 2d 937, 954 (W.D. Tex. 1999) (Prado, J.)

(“Rothe I”). Rothe appealed to the Fifth Circuit, and DOD moved to dismiss the appeal

or to transfer it to the Federal Circuit because of Rothe’s Tucker Act claim. On October

27, 1999, the Fifth Circuit transferred the appeal to us, explaining that the Federal

Circuit had exclusive appellate jurisdiction because the district court’s jurisdiction in

Rothe I was based in part on the Little Tucker Act. Rothe Dev. Corp. v. U.S. Dep’t of

Def., 194 F.3d 622, 625 (5th Cir. 1999) (“Rothe II”).

       We heard oral argument on November 8, 2000, and issued our opinion on

August 20, 2001. Rothe Dev. Corp. v. U.S. Dep’t of Def., 262 F.3d 1306 (Fed. Cir.

2001) (“Rothe III”).     We agreed with the Fifth Circuit that appellate jurisdiction lay

exclusively in the Federal Circuit, id. at 1316, but we did not affirm or reverse the district

court on the merits.       Rather, we vacated and remanded for further proceedings,

because “the district court improperly applied a deferential legal standard rather than

‘strict scrutiny,’ and also impermissibly relied on post-reauthorization evidence to

support [Section 1207’s] constitutionality as reauthorized.” Id. at 1312. We directed the

district court to apply strict scrutiny on remand, “particularly in accordance with the

principles set forth in [Richmond v. J. A. Croson Co., 488 U.S. 469 (1989) and Adarand




2008-1017                                    10
Constructors v. Peña, 515 U.S. 200, 226 (1995) (‘Adarand III’)].” Rothe III, 262 F.3d at

1329.

        3.     The Second Judgment and Appeal—Rothe IV and Rothe V

        On remand, DOD moved to dismiss Rothe’s claims as moot in light of factual

developments since the decision in Rothe I, namely: (1) the contract at issue had been

superseded by a replacement contract, which was put up for bid outside of the Section

1207 program, with Rothe rebidding and losing to a lower bidder; (2) DOD had offered

to tender $10,000 to Rothe, the full amount Rothe could recover on its Little Tucker Act

claim; and (3) the PEA had been serially suspended since 1999. On July 5, 2002, the

district court granted DOD’s motion in part, agreeing that Rothe’s Little Tucker Act claim

and its requests for an injunction against further work on the contract and for an

equitable award of the contract were moot, but holding that Rothe could still maintain its

claims for declaratory judgments that Section 1207 is unconstitutional on its face and

was unconstitutional as applied to Rothe in 1998. Rothe Dev. Corp. v. U.S. Dep’t of

Def., No. 5:98-cv-01011-XR, Docket No. 98 (W.D. Texas).

        In 2003, the district court issued a series of discovery orders that unintentionally

but improperly limited discovery regarding Rothe’s facial challenge.         These orders

repeatedly referenced the 1992 reenactment of Section 1207 (which was in effect in

1998, the relevant time for Rothe’s as-applied challenge), and were construed by the

parties to prohibit some discovery relevant to the facial constitutionality of Section 1207,

i.e., discovery related to the evidence before Congress during the statute’s 2002

reenactment. See Rothe VI, 499 F. Supp. 2d at 812 & n.39 (acknowledging that “taken

out of context, some loose language in those three discovery orders could be construed




2008-1017                                    11
to limit the issues on remand,” but maintaining that scope of discovery “could have been

resolved in a one-page motion for clarification” had the parties chosen to file one).

       On July 2, 2004, the district court issued an opinion on Rothe’s remaining claims.

Rothe Dev. Corp. v. U.S. Dep’t of Def., 324 F. Supp. 2d 840 (W.D. Tex. 2004)

(Rodriguez, J.) (“Rothe IV”).    The district court held that Section 1207 was indeed

unconstitutional as applied in 1998, because DOD failed to demonstrate that there was

sufficient statistical evidence of discrimination before Congress when the statute was

reenacted in 1992.     Id. at 850.    But the district court held that the statute was

constitutional on its face, because there was sufficient statistical evidence of

discrimination before Congress when the statute was then most recently reenacted in

2002. Id. at 860. In a separate opinion, in August of 2004, the district court also

declined to award Rothe attorney’s fees on its as-applied challenge. Rothe Dev. Corp.

v. U.S. Dep’t of Def., No. SA-98-CA-1011-XR, 2004 U.S. Dist. LEXIS 17305, at *7 (W.D.

Tex. Aug. 31, 2004).

       Rothe appealed. We heard argument on March 7, 2005, and issued an opinion

on June 28, 2005. Rothe Dev. Corp. v. Dep’t of Def., 413 F.3d 1327 (Fed. Cir. 2005)

(“Rothe V”). We vacated the district court’s holding that Rothe’s Little Tucker Act claim

was moot, explaining that DOD’s offer to tender $10,000 did not moot the claim

because an actual tender is required for mootness, and the DOD had not yet tendered

the money. Id. at 1331-32. We affirmed the district court’s holding that Rothe’s claim

for an equitable award of the contract was moot, but for slightly different reasons than

given by the district court. Id. at 1332. In our view, the claim was moot because the

disputed contract expired in 2001, not merely because it had been rebid outside of the




2008-1017                                   12
Section 1207 program. Id.       And we affirmed the district court’s holding that Rothe’s

facial challenge was not moot, explaining that though the PEA has been serially

suspended since 1999, it will only continue to be suspended as long as DOD meets the

five percent goal, which is not a certainty. Id. at 1333.

       But, as in Rothe III, in Rothe V we did not rule on the merits of Rothe’s facial

challenge.   Rather, we explained that the district court’s ruling on Rothe’s facial

challenge in Rothe IV was an unwarranted sua sponte grant of summary judgment.

DOD had moved to dismiss Rothe’s facial challenge as moot, but DOD had not asked

the district court to reach the merits of Rothe’s facial challenge, and thus the district

court’s ruling on the merits, in combination with the court’s errant discovery orders, had

unfairly deprived DOD of “an opportunity to introduce its evidence and arguments” on

the facial challenge. Rothe V, 413 F.3d at 1336; id. at 1335 (noting that DOD agreed

with Rothe “that the district court’s findings and legal analysis do not support a holding

that the present reauthorization of section 1207 is facially constitutional”). Because “the

district court’s discovery orders [had] clearly limited the issues to exclude the present

reauthorization of section 1207,” we held that “the government was not on notice that it

was required to come forward with all of its evidence,” and we therefore vacated the

grant of summary judgment. Id.

       Though we remanded the case “for development of the record,” id. at 1339, we

preemptively addressed three specific questions pertinent to the facial challenge. First,

we held that United States v. Salerno, 481 U.S. 739 (1987), in which the Court stated

that, to win a facial challenge, a challenger “must establish that no set of circumstances

exists under which the Act would be valid,” was a pronouncement “of limited relevance




2008-1017                                    13
here, at most describing a conclusion that could result from the application of the strict

scrutiny test.” Rothe V, 413 F.3d at 1337-38. Second, we confirmed that the district

court could not rely on any evidence that was not before Congress in 2002. Id. at 1338

(“[T]o be relevant in the strict scrutiny analysis, the evidence must be proven to have

been before Congress prior to enactment of the racial classification.”). And third, we

clarified that Rothe’s argument to exclude certain statistical evidence as stale “relates to

whether the data itself is ‘outdated,’ . . . not [to] whether Congress was aware of the

data,” and thus “the district court should consider on remand whether the data

presented is so outdated that it does not provide a strong basis in evidence for the most

recent reauthorization of section 1207.” Id.

       Finally, we held that Rothe failed to preserve for appeal the issue of attorney fees

for its successful as-applied challenge, because Rothe had improperly attempted to

incorporate arguments into its opening brief by reference to the Joint Appendix, rather

than articulating substantive arguments in the brief. Id. at 1339.

       4.     The Third Judgment and Appeal—Rothe VI

       On July 28, 2005, one month after our decision in Rothe V, Rothe moved in the

district court for a preliminary injunction against DOD’s continued use of any race-based

procurement programs. The district court denied that motion and Rothe’s motion for

reconsideration, and noted that Rothe was now attempting to challenge not only the

PEA mechanism, but also the other provisions of Section 1207. See Rothe Dev. Corp.

v. U.S. Dep’t of Def., No. SA-98-CA-1011-XR, 2006 U.S. Dist. LEXIS 53738, at *3 (W.D.

Tex. July 24, 2006). The court wrote that

       Rothe also objects to the following elements of the § 1207 program: (1)
       subcontracting incentive programs; (2) awards using less than full and



2008-1017                                   14
       open competition/set asides to the designated groups of 10 U.S.C. §
       2323(a) with no competition, to include awards under section 8(a) of the
       Small Business Act; (3) advance payments; (4) assistance as provided in
       10 U.S.C. § 2323(c); and (5) the provision of SDB status to historically
       black colleges and universities.


Id. (internal footnotes and quotations omitted).       Though Rothe had only made its

additional objections clear to the district court “for the first time” in 2005, the court held

that it would consider the new arguments to be within the parameters of the FAC. Id.;

see also Rothe VI, 499 F. Supp. 2d at 814 (“Prior to the filing of the motion for

reconsideration, this Court had always construed Plaintiff’s First Amended Complaint as

objecting only to the PEA. . . . Nevertheless, the Court stated that it would consider

Rothe’s challenge to the entire 1207 Program as coming within the parameters of the

current complaint.” (footnote omitted).

       Because Section 1207 was reenacted in January of 2006, see National Defense

Authorization Act for Fiscal Year 2006, Pub. L. No. 109-163, § 842, 119 Stat. 3136 (Jan.

6, 2006), the district court directed the parties “to present what, if any, [non-stale]

evidence was before Congress at the time of this 2006 reauthorization,” and allowed

Rothe to conduct some additional discovery for that purpose. 2006 U.S. Dist. LEXIS

53738, at *14-15.      After that discovery, Rothe moved for summary judgment on

September 8, 2006, and DOD cross-moved for summary judgment on November 6,

2006. See Rothe VI, 499 F. Supp. 2d at 815.

       On August 10, 2007, the district court granted summary judgment to DOD on

Rothe’s facial challenge. Id. at 883. In light of the 2006 reenactment, the district court

held that the facial constitutionality of the 1999 and 2002 reenactments were moot and

outside the scope of our remand in Rothe V, and that the proper question was the facial



2008-1017                                    15
constitutionality of Section 1207 as reenacted in 2006. Rothe VI, 499 F. Supp. 2d at

818-25. On the merits, the court applied strict scrutiny and upheld the statute against

Rothe’s facial challenge, concluding that Congress sought to further a compelling

interest supported by a “strong basis in evidence,” and that the statute was narrowly

tailored to that interest. Id. at 835-83. We will review this holding in detail below.

       In Rothe VI, the district court also addressed Rothe’s claim under the Little

Tucker Act, which DOD had previously attempted to satisfy by offering to tender

$10,000 to Rothe. Recounting our holding in Rothe V that this claim would not be moot

until DOD “produced the subject matter of the tender, e.g., by providing Rothe with a

$10,000 check or depositing such a check with the court,” Rothe V, 413 F.3d at

1331-32, the district court ordered DOD to deposit $10,000 with the court registry as a

formal act of tender, and held that “[i]t is unnecessary for the Court to render a judgment

on the merits of Rothe’s Little Tucker Act [c]laim because the claim will become moot

after the Government deposits $10,000 into the registry of the Court.” Rothe VI, 499 F.

Supp. 2d at 817.

       Thereafter, on September 20, 2007, DOD deposited $10,000 into the court

registry, and Rothe made a motion to disburse the money a few days later. The court

granted Rothe’s motion on September 25, 2007, and entered final judgment for DOD

that same day. Rothe filed a timely notice of appeal on September 27, 2007.

                                       DISCUSSION

A.     Jurisdiction and Rothe’s Tucker Act Claim

       Before turning to the merits of Rothe’s appeal, we briefly explain why appellate

jurisdiction lies exclusively in this Court rather than in the Fifth Circuit. With certain




2008-1017                                    16
exceptions not relevant here, we possess appellate jurisdiction “of an appeal from a

final decision of a district court of the United States . . . if the jurisdiction of that court

was based, in whole or in part, on [28 U.S.C. § 1346, known as the Tucker Act.]” 28

U.S.C. § 1295(a)(2).     In Rothe III, we possessed jurisdiction because Rothe’s FAC

contained a claim for recovery of Rothe’s bid preparation costs under the Tucker Act.

See Rothe III, 262 F.3d at 1316 (“As a suit to recover its bid preparation costs, Rothe’s

complaint invoked the Tucker Act. Thus, this court has exclusive jurisdiction over all

issues Rothe raises in this appeal.”).

       Rothe’s claim under the Tucker Act is no longer at issue; it has been satisfied by

DOD’s tender, and Rothe’s acceptance, of $10,000. We retain appellate jurisdiction,

however, because under 28 U.S.C. § 1295(a)(2), as under § 1295(a)(1) (regarding

patent law), “[t]he path of appeal is determined by the basis of jurisdiction in the district

court, and is not controlled by . . . the substance of the issues that are appealed.”

Abbott Labs. v. Brennan, 952 F.2d 1346, 1349-50 (Fed. Cir. 1991). Of course, the basis

of a district court’s jurisdiction—and thus the path of appeal—may change over time in a

case, for example, if certain claims are dismissed without prejudice to later refiling.

See, e.g., Nilssen v. Motorola, Inc., 203 F.3d 782, 785 (Fed. Cir. 2000); Gronholz v.

Sears, Roebuck & Co., 836 F.2d 515, 518 (Fed. Cir. 1987).              But that is not what

happened here. Rather, Rothe’s claim under the Tucker Act was satisfied, and thus

may not be refiled later. Cf. Chamberlain Group, Inc. v. Skylink Techs., Inc., 381 F.3d

1178, 1190 (Fed. Cir. 2004) (“Dismissals divest this court of jurisdiction only if ‘[t]he

parties were left in the same legal position with respect to [all] patent claims as if they

had never been filed.’” (quoting Nilssen., 203 F.3d at 285)).




2008-1017                                     17
       Further, although the district court explicitly declined to render a judgment on the

merits of Rothe’s Tucker Act claim, Rothe VI, 499 F. Supp. 2d at 817, the district court

ordered DOD to deposit $10,000 with the court in satisfaction of that claim, and thus the

court changed the positions of the parties with respect to that claim. Cf. Chamberlain

Group, 381 F.3d at 1190 (“[W]henever the complaint included a patent claim and the

trial court’s rulings altered the legal status of the parties with respect to that patent

claim, we retain appellate jurisdiction over all pendent claims in the complaint.”).

Therefore, jurisdiction is proper in this Court.

B.     Rothe’s Facial Challenge

       We now turn to the merits of Rothe’s appeal. Rothe argues that Section 1207,

on its face as reenacted in 2006, violates the right to equal protection, that the district

court was wrong to conclude otherwise, and that the district court was wrong to grant

summary judgment to DOD instead of to Rothe. We agree with Rothe, and will reverse

the judgment of the district court in this respect. 4




       4
               Rothe claims, without support, that the district court should have also
declared the statute unconstitutional as reenacted in 1999 and 2002. We agree with the
district court that the facial constitutionality of these earlier enactments is a moot
question; they have been superceded by the 2006 reenactment and are no longer the
law. Thus, “a declaratory judgment on the validity of these intervening reauthorizations
is ‘a textbook example of advising what the law would be upon a hypothetical state of
facts.’” Rothe VI, 499 F. Supp. 2d at 783 (quoting Concrete Works of Colo., Inc. v. City
& County of Denver, 321 F.3d 950, 954 n.1 (10th Cir. 2003)). Rothe’s facial challenge
to the 2006 reenactment, however, is not moot. While the PEA has been suspended
since 1999 and will continue to be suspended until March 9, 2009, the 2006
reenactment of Section 1207 will remain in effect until September 30, 2009 (i.e., the end
of the fiscal year), and it is not absolutely certain that the PEA will be suspended for the
period between March 9 and September 30, 2009. See Rothe V, 413 F.3d at 1334
(“[B]ecause the government has not proven that the suspension of the price-evaluation
adjustment will remain in place, it has failed to prove mootness.”).


2008-1017                                     18
       1.     Standard of Review and Strict Scrutiny Framework

       Though we possess jurisdiction over this appeal, Rothe’s facial challenge does

not implicate matters within our exclusive jurisdiction, and we will apply the law of the

Fifth Circuit. 5 Hutchins v. Zoll Med. Corp., 492 F.3d 1377, 1383 (Fed. Cir. 2007). We

will review the district court’s grant of summary judgment de novo, “applying the same

criteria used by the district court in the first instance.” W.H. Scott Constr. Co. v. City of

Jackson, 199 F.3d 206, 211 (5th Cir. 1999). Summary judgment is appropriate “if the

pleadings, the discovery and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       Because Section 1207 incorporates an explicit racial classification—the

presumption that members of certain minority groups are “socially disadvantaged” for

purposes of obtaining SDB status and the benefits that flow from that status under

Section 1207 itself—the statute is subject to strict scrutiny. See Parents Involved in

Cmty. Sch. v. Seattle Sch. Dist. No. 1, 127 S. Ct. 2738, 2751 (2007) (“It is well

established that when the government distributes burdens or benefits on the basis of

individual racial classifications, that action is reviewed under strict scrutiny.”). Thus, to

survive Rothe’s facial challenge, Section 1207 “must serve a compelling governmental

interest, and must be narrowly tailored to further that interest.” Adarand III, 515 U.S. at

235; Rothe III, 262 F.3d at 1322 (“Strict scrutiny is a single standard and must be

followed here.”).



       5
             We note that while we stand in the shoes of the Fifth Circuit, the bulk of
relevant, controlling authority comes directly from the Supreme Court, and we have
interpreted much of that authority in our prior opinions in this case.


2008-1017                                    19
       The Supreme Court has held that government may have a compelling interest in

“remedying the effects of past or present racial discrimination.” Shaw v. Hunt, 517 U.S.

899, 909 (1996); see also Croson, 488 U.S. at 492 (“It is beyond dispute that any public

entity, state or federal, has a compelling interest in assuring that public dollars, drawn

from the tax contributions of all citizens, do not serve to finance the evil of private

prejudice.”). However, “an effort to alleviate the effects of societal discrimination is not a

compelling interest.” Shaw, 517 U.S. at 909-10. Therefore, before resorting to race-

conscious measures, the government must “identify [the] discrimination [to be

remedied], public or private, with some specificity,” and must have a “strong basis in

evidence” upon which “to conclude that remedial action [is] necessary.” Croson, 488

U.S. at 500, 504; see also Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 274-77

(1986).

       Although the party challenging a statute bears the ultimate burden of persuading

the court that it is unconstitutional, the government first bears a burden to produce

strong evidence supporting the legislature’s decision to employ race-conscious action.

See Rothe III, 262 F.3d at 1317. “[T]he court must review the government’s evidentiary

support to determine whether the legislative body had a ‘strong basis in evidence’ to

believe that remedial action based on race was necessary.” Id.; see also Wygant, 476

U.S. at 278.

       Even where there is a compelling interest supported by a strong basis in

evidence, the statute must be narrowly tailored to further that interest.          A narrow

tailoring analysis commonly involves six factors: “(1) the necessity of relief; (2) the

efficacy of alternative, race-neutral remedies; (3) the flexibility of relief, including the




2008-1017                                    20
availability of waiver provisions; (4) the relationship of the stated numerical goals to the

relevant labor market; (5) the impact of relief on the rights of third parties; and (6) the

overinclusiveness or underinclusiveness of the racial classification.” Rothe III, 262 F.3d

at 1331; see also Adarand III, 515 U.S. at 238-39; Croson, 488 U.S. at 506; United

States v. Paradise, 480 U.S. 149, 171 (1987).

       2.     Compelling Interest—Strong Basis in Evidence

       Here, the district court concluded that “the Government has satisfied its burden of

producing a strong basis in the evidence for remedial action.” Rothe VI, 499 F. Supp.

2d at 877. In particular, the district court held that the non-stale statistical and anecdotal

evidence before Congress “constitute[d] prima facie proof of a nationwide pattern or

practice of discrimination in both public and private contracting,” and that the

“[s]tatistical evidence supports the conclusion that African Americans, Hispanic

Americans, Asian Americans, and Native Americans are currently and have been

subject to discrimination in state and local contracting throughout the United States,”

including “in Rothe’s relevant industry-professional services.” Id. at 877-78.

       This statistical and anecdotal evidence, discussed by the district court in some

detail, included the following: six disparity studies of state or local contracting,

conducted by private research and consulting firms between 2002 and 2005 at the

behest of state or local government in the cities of Dallas, Cincinnati, and New York, in

Cuyahoga County, Ohio and Alameda County, California, and in the Commonwealth of

Virginia; see id. at 835-64; a September 2005 study by the United States Commission

on Civil Rights (“USCCR”) titled “Federal Procurement After Adarand,” see id. at

864-65; letters from individual business owners describing incidents of perceived




2008-1017                                    21
discrimination in state, local, and private contracting, see id. at 865-68; various

anecdotes regarding discrimination recounted by members of Congress in floor

statements or remarks, see id. at 868-69; testimony by small business owners before

the House Small Business Committee in 2001 and 2004, see id. at 869-71; and three

reports from the Small Business Administration—two from 2005 and one from 2000—

regarding the ownership and success rates of small businesses, see id. at 871-72.

      The district court also discussed three sources of statistical analysis that were

available to Congress in 2006, but were based on data gathered many years earlier,

between the late 1980’s and mid 1990’s, namely: the appendix to a 1996 Department of

Justice Study, see Proposed Reforms to Affirmative Action in Federal Procurement,

Appendix—The Compelling Interest for Affirmative Action in Federal Procurement: A

Preliminary Survey, 61 Fed. Reg. 26,042, 26,050 (May 23, 1996) (the “Appendix“); a

1997 report by the Urban Institute titled Do Minority-Owned Businesses Get a Fair

Share of Government Contracts? (the “Urban Institute Report”); 6 and the 1998

Department of Commerce Benchmark Study, see supra note 2. However, the district

court found that “the data contained in the Appendix, the Urban Institute Report, and the

Benchmark Study is stale for purposes of strict scrutiny review of the 2006

Reauthorization,” and therefore the court concluded that it “[would] not rely on those

three reports as evidence of a compelling interest for the 2006 Reauthorization of the

1207 Program.” Rothe VI, 499 F. Supp. 2d at 875. DOD does not challenge this finding

on appeal, DOD Br. at 49 n.13, so we will not consider the Appendix, the Urban Institute

Report, or the Department of Commerce Benchmark Study, and will instead determine

      6
              Available at http://www.urban.org/UploadedPDF/DMOBGFSGC.pdf (last
visited Sept. 27, 2008).


2008-1017                                  22
whether the evidence relied on by the district court is indeed sufficient to demonstrate a

compelling interest.

              a.       Six State and Local Disparity Studies

       The primary focus of the district court’s compelling interest analysis, and of the

parties’ arguments on appeal, is the evidentiary strength of six particular disparity

studies conducted at the state or local level. A disparity study, in this context, is a study

attempting to measure the difference—or disparity—between the number of contracts or

contract dollars actually awarded to minority-owned businesses in a particular contract

market, on the one hand, and the number of contracts or contract dollars that one would

expect to be awarded to minority-owned business given their presence in that particular

contract market, on the other hand. Disparity studies can be relevant to the compelling

interest analysis because, as Justice O’Connor has explained, “[w]here there is a

significant statistical disparity between the number of qualified minority contractors

willing and able to perform a particular service and the number of such contractors

actually engaged by [a] locality or the locality’s prime contractors, an inference of

discriminatory exclusion could arise.” Croson, 488 U.S. at 509; see also W.H. Scott

Constr., 199 F.3d at 218 (“Given Croson’s emphasis on statistical evidence, other

courts considering equal protection challenges to minority-participation programs have

looked to disparity indices, or to computations of disparity percentages, in determining

whether Croson’s evidentiary burden is satisfied.”).

       Here, the district court reviewed the parameters and findings of one state-wide

and five local disparity studies, and concluded that these studies “analyze evidence of

discrimination from a diverse cross-section of jurisdictions across the United States, and




2008-1017                                    23
they constitute prima facie evidence of a nation-wide pattern or practice of

discrimination in public and private contracting.” Rothe VI, 499 F. Supp. 2d at 838-39.

On appeal, Rothe argues that the district court was wrong to rely on these studies

because (1) the data analyzed by the studies was stale by the time of the 2006

reenactment, (2) the studies were not truly “before Congress,” (3) the studies are

methodologically flawed and therefore unreliable, and (4) the studies do not establish

that DOD itself has played any role in the discriminatory exclusion of minority-owned

contractors. We will address each argument in turn.

                     i.     Staleness

       Rothe argues that “[t]he extremely great weight of authority” holds that data more

than five years old is necessarily stale for purposes of measuring contracting disparities,

and that therefore “most of the data in most of the six studies and all of the data in some

of the studies was stale” by the time of the 2006 reenactment. Rothe Br. at 29-30. 7

Rothe points to the recommendation of the USCCR that “Federal officials must discard

disparity studies conducted using data that is more than five years old,” 8 and to the

statements of experts relied on by the USCCR in reaching this recommendation

(including Professor George R. La Noue, Rothe’s expert in previous stages of this

case). Beyond the USCCR report, however, Rothe points to no judicial authority finding




       7
               In the aggregate, the studies covered data pertaining to contracts awarded
as early as 1995 and as late as 2003. See Rothe VI, 499 F. Supp. 2d at 839 (New York
City data from 1997-2002; Alameda County data from 2000-2003; Cuyahoga County
data from 1998-2000; Dallas data from 1997-2000; Cincinnati data from 1995-2001;
Virginia data from 1997-2002).
        8
               USCCR, Disparity Studies as Evidence of Discrimination in Federal
Contracting 79 (May 2006) (“USCCR Disparity Studies”), available at
http://www.usccr.gov/pubs/DisparityStudies5-2006.pdf (last visited Sept. 27, 2008).


2008-1017                                   24
that data more than five years old is stale per se, and we decline to adopt such a per se

rule here.

       Indeed, as the district court noted, other circuit courts have relied on studies

containing data more than five years old when conducting compelling interest analyses.

See Rothe VI, 499 F. Supp. 2d at 839 n.86; W. States Paving Co. v. Wash. State Dep’t

of Transp., 407 F.3d 983, 992 (9th Cir. 2005) (relying on the Appendix, published in

1996); Sherbrooke Turf, Inc. v. Minn. Dep’t of Transp., 345 F.3d 964, 970 (8th Cir.

2003) (same). Here, the district court considered the USCCR’s recommendation but

declined to follow it, explaining that the court “must realistically focus on the availability

of current data,” and finding that the data used in the six studies is not stale because it

“was the most current data available at the time that these studies were performed

[between 2002 and 2005].” Rothe VI, 499 F. Supp. 2d at 840. While we certainly agree

with the USSCR that researchers should use current data when possible, we agree with

the district court that Congress “should be able to rely on the most recently available

data so long as that data is reasonably up-to-date.” Id.; see also Rothe III, 262 F.3d at

1331 (whether evidence is stale “is a factual question for the district court to resolve”).

Because these disparity studies analyzed data pertaining to contracts awarded as

recently as 2000 or even 2003, and because Rothe does not point to more recent,

available data, 9 we affirm the district court’s conclusion that the data analyzed in these

six disparity studies was not stale at the relevant time.



       9
              Rothe notes that DOD and the SBA collect data on the race of certain
subcontractors, and implies that this data is more recent than the data analyzed in the
disparity studies. Rothe Br. at 5. But Rothe concedes that DOD does not yet “centrally
access” this data, and thus Rothe fails to establish that DOD could have compiled this
data for Congress at the time of the 2006 reenactment. Id.


2008-1017                                    25
                     ii.    “Before Congress”

       Rothe next argues that the district court was wrong to rely on the six disparity

studies because “[t]here is no proof [the studies] were ever ‘before’ Congress,” or that

they were ever “subject to any kind of analysis, hearing, or findings.” Rothe Br. at 27.

In Rothe V, we explained that for evidence to be relevant in the strict scrutiny analysis, it

“must be proven to have been before Congress prior to enactment of the racial

classification.” 413 F.3d at 1338. It would be error for the district court to rely on

studies without “a finding that [they] were put before Congress prior to the date of the

present reauthorization in relation to section 1207 and to ground its enactment.” Id.

Taking note of our holding, the district court found in Rothe VI that “[a]lthough the full

text of these six disparity studies was not printed in the Congressional Record, . . . the

repeated reference to these studies in Congressional hearings and floor debates

indicates that these studies were before Congress.” 499 F. Supp. 2d at 839 n.83. The

district court cited floor speeches by Senator Ted Kennedy and Representative Cynthia

McKinney, in which these members of Congress referred to the six disparity studies by

title, author, and date. See id. at 835-38. 10 Beyond these floor speeches, however, the

district court did not identify any further references to the studies in Congressional

proceedings—in particular, the court did not identify a single hearing at which the

studies were named or discussed. On appeal, DOD does not identify any hearings to

which the district court might have been referring, and Rothe contends—apparently

       10
               For example, Senator Kennedy stated in a floor speech on November 10,
2005, that “[y]ears of Congressional hearings have shown that minorities historically
have been excluded from both public and private construction contracts in general,” and
later stated that “[such] problems are detailed in many recent disparity studies, including
[the six studies at issue here].” 151 Cong. Rec. S12668-01, 2005 WL 3018127 (Nov.
10, 2005).

2008-1017                                    26
uncontroverted by DOD—that these six studies were not in fact discussed at any

Congressional    hearings.       Audio    Recording    of   Oral    Arg.,   available   at

http://oralarguments.cafc.uscourts.gov/mp3/2008-1017.mp3, at 10:30-11:00.

      Although we are mindful that Congress has broad discretion to regulate its

internal proceedings, see Am. Fed’n of Gov’t Employees v. United States, 330 F.3d

513, 522 (D.C. Cir. 2003), we are hesitant to conclude that the mere mention of a

statistical study in a speech on the floor of the House of Representatives or the Senate

is sufficient to put the study “before Congress” for purposes of Congress’ obligation to

amass a “strong basis in evidence” for race-conscious action. We recognize that there

is no dispute that these six studies were completed prior to the 2006 reenactment of

Section 1207, and in that sense they were indeed “before” the acting legislature. But

beyond their mere mention, there is no indication that these studies were debated or

reviewed by members of Congress or by any witnesses. Cf. Sherbrooke Turf, 345 F.3d

at 969-70 (relying on the Appendix, itself “a Department of Justice summary of more

than fifty documents and thirty congressional hearings on minority-owned businesses

prepared in response to the Adarand decision” (emphasis added)).            And because

Congress made no findings concerning these studies, we cannot even broach the

question of whether to defer to Congress in any respect regarding them. 11 Cf. Croson,

488 U.S. at 500 (“The factfinding process of legislative bodies is generally entitled to a

presumption of regularity and deferential review by the judiciary. . . . But when a



      11
               Findings regarding the disparity studies, however, are to be distinguished
from formal findings of discrimination by DOD, which Congress was emphatically not
required to make. See Dean v. City of Shreveport, 438 F.3d 448, 455 (5th Cir. 2006)
(“[T]he government need not incriminate itself with a formal finding of discrimination
prior to using a race-conscious remedy.”).


2008-1017                                  27
legislative body chooses to employ a suspect classification, it cannot rest upon a

generalized assertion as to the classification’s relevance to its goals.”).

       Ultimately, however, we need not decide whether these six studies were put

before Congress, because we will hold in any event that the studies do not provide a

substantially probative and broad-based statistical foundation necessary for the “strong

basis in evidence” that must be the predicate for nationwide, race-conscious action.

                     iii.   Methodology

       Rothe contends that the six disparity studies contain methodological defects,

relating primarily to the studies’ availability analyses, which render their conclusions

about the existence of certain disparities unreliable. The district court acknowledged

Rothe’s contentions, but rejected them as unsupported by “expert report[s] or other

competent summary judgment evidence.” Rothe VI, 499 F. Supp. 2d. at 847; see also

id. at 847 n.96 (“None of [Rothe’s] expert reports address the six disparity studies cited

by McKinney and Kennedy in support of the 2006 Reauthorization.”); id. at 848 (“Rothe

failed to rebut the statistical evidence contained in any of the six disparity studies with

‘credible, particularized’ evidence from its own expert reports.”); id. at 851 (“Rothe’s

generalized objections regarding the alleged deficiencies of the Ohio Disparity Study

are conclusory and are not competent summary judgment evidence.”); id. at 859 (“[T]he

argument of counsel regarding the alleged deficiencies of the [Cincinnati] study are not

competent summary judgment evidence.”).

       This was error. In Rothe III, we instructed the district court to “undertake the

same type of detailed, skeptical, non-deferential analysis undertaken by the Croson

Court,” because “Congress is entitled to no deference in determining whether Congress




2008-1017                                    28
had a compelling interest in enacting the racial classification” (as opposed to deference

in the conduct of its factfinding proceedings). 262 F.3d at 1321. Many of Rothe’s

objections to the six disparity studies at issue here are of the same general character as

the objections articulated by Justice O’Connor to the statistical evidence offered by the

government in Croson—i.e., objections to the parameters used to select the relevant

pool of contractors. The potential pitfalls of race-conscious legislation are far too great

for a court to dismiss such objections as incompetently offered, rather than to address

them on their merits. See Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 291 (1978)

(opinion of Powell, J.) (“Racial and ethnic distinctions of any sort are inherently suspect

and thus call for the most exacting judicial examination.”), quoted in Parents Involved,

127 S. Ct. at 2764-65 (2007); Fullilove v. Klutznick, 448 U.S. 448, 491 (1990) (“Any

preference based on racial or ethnic criteria must necessarily receive a most searching

examination.”), quoted in Adarand III, 515 U.S. at 223, and Wygant, 476 U.S. at 273

(plurality opinion of Powell, J.).

       Rather than remand this case a third time, however, we will consider here

whether these studies are sufficiently probative for purposes of Congress’ burden to

amass a “strong basis in evidence.” We note that although there are six studies, four of

them were conducted by the same research consultant—Mason Tillman Associates—

and employ very similar methodologies. The two remaining studies—the Cincinnati

study, by Griffin & Strong, and the Virginia study, by MGT of America—are similar to the

others in some basic respects.

       As the district court explained, all of the studies sought to calculate a ratio

“between the expected contract amount of a given race/gender group and the actual




2008-1017                                   29
contract amount received by that group.“ Rothe VI, 499 F. Supp. 2d at 842 (citing the

New York City study). In general, “[a] disparity ratio less than 0.80”—i.e., a finding that

a given minority group received less than eighty percent of the expected amount—

“indicates a relevant degree of disparity,” and might support an inference of

discrimination. Id.; see, e.g., Eng’g Contractors Ass’n of S. Fla., Inc. v. Metro. Dade

County, 122 F.3d 895, 914 (11th Cir. 1997) (“In general . . . disparity indices of 80%

[i.e., 0.80] or greater, which are close to full participation, are not considered indications

of discrimination.”). The district court reviewed the various disparity ratios found by

each of the six studies for each of several minority groups in each of several industry

categories, see Rothe VI, 499 F. Supp. 2d at 835-64, and we will not repeat them all.

For example, however, the New York City study determined that Black Americans

represented 16.72% of available construction firms but received only 1.7% of prime

construction contract dollars, a statistically significant underutilization which can be

expressed as a disparity ratio of 0.10.       Other disparity ratios found by the studies

included, for further example, 0.30 for Asian American firms in Alameda County

construction subcontracts, 0.03 for Hispanic firms in Virginia professional services

contracts, and 0.14 for Native American firms in Cincinnati supplies and services

contracts during fiscal year 2000.

       Rothe’s primary objection to the six disparity studies regards their availability

analysis, or benchmark analysis—i.e., the steps taken to ensure that only those

minority-owned contractors who are qualified, willing, and able to perform the prime

contracts at issue are considered when forming the denominator of a disparity ratio.

See Croson, 488 U.S. at 501-02 (“[W]here special qualifications are necessary, the




2008-1017                                    30
relevant statistical pool for purposes of demonstrating discriminatory exclusion must be

the number of minorities qualified to undertake the particular task.”). As Professor Ian

Ayres, DOD’s expert in previous stages of this case, explained in a written statement

before the USCCR, “the crucial question in disparity studies is to develop a credible

methodology to estimate this benchmark share of contracts minorities would receive in

the absence of discrimination,” and “[t]he touchstone for measuring the benchmark is to

determine whether the firm is ‘ready, willing, and able’ to do business with the

government.” J.A. at A777 (USCCR Disparity Studies, supra note 7, at 66).

      Rothe contends that these six studies misapplied this “touchstone” of Croson,

and erroneously included any minority-owned firm that was deemed willing or potentially

willing and able, without regard to whether that firm was qualified. In particular, Rothe

objects to the studies’ use of lists compiled by local business associations, and of

community outreach, to identify minority-owned businesses.          After reviewing the

availability analyses contained in the six studies, we conclude that this defect does not

substantially undercut the results of the four studies conducted by Mason Tillman

Associates, because the bulk of the businesses considered in these studies were

identified in ways that would tend to establish their qualifications, such as by their

presence on city contract records and bidder lists. See, e.g., J.A. at A2999 (New York

City study: of available prime contractors owned by minorities or women (“M/WBEs”),

23.48 percent were identified via “Prime Contractor Utilization,” 76.22 percent identified

via “Certification Lists,” and 0.30 percent identified via “Willingness Survey of Chamber

Membership and Trade Association Membership Lists”); J.A. at A1578 (Dallas study:

“77.04 percent of the prime contractors available in the four industries combined were




2008-1017                                  31
obtained from public agency and certification lists,” including “[m]ore than 75 percent of

the M/WBEs,” while “[c]ompanies identified through outreach only were 26.35 percent of

the M/WBEs”); J.A. at 1943 (Cuyahoga County study: “90.71 percent of the prime

contractors available in the four industries combined were obtained from either utilized

prime contractors, bidder lists, or certification lists,” including “73.42 percent of the

[M/WBEs],” while “4.52 percent [of the M/WBEs] were identified solely through

community meetings”); J.A. at A2674 (Alameda County study: of available prime

contractor M/WBEs, 55.17 percent identified via “Alameda County and Other

Government Records,” 37.43 percent identified via “Agency Certification Lists,” 0.57

percent identified via “Business Outreach Events,” 1.54 percent via “Trade Association

Membership Lists,” and 5.29 percent identified via “Chamber Membership Lists”).

      We are less confident in this aspect of the Virginia and Cincinnati studies,

because the availability methodology employed in those studies appears less likely to

have weeded out unqualified businesses.         See J.A. at A1780 (Cincinnati study:

requiring only that a firm “does business within an industry group from which the City of

Cincinnati makes certain purchases”; that “[t]he firm’s owner has demonstrated that he

or she believes the firm is qualified and able to perform the work” (emphasis added);

and that “[b]y the owner’s actions, he or she has demonstrated an interest in obtaining

work from the entity”); J.A. at A2128 (Virginia study: “For our analysis we used vendor

data as the basis of the availability component . . . . Using this approach, we assume

that all firms in the relevant market area are ready, willing, and able to do work for the

Commonwealth at the prime or sub level.” (emphasis added)).




2008-1017                                  32
       We are even more troubled, however, by the failure of five of the studies to

account sufficiently for potential differences in size, or relative capacity, of the

businesses included in those studies. As Professor Ayres explained to the USCCR,

“‘qualified’ firms may have substantially different capacities,” and thus might be

expected to bring in substantially different amounts of business even in the absence of

discrimination:

       Firms A and B may both be qualified to do some business with the
       government, but one firm may be a multinational with many plants, while
       the other firm may be a sole proprietorship with only a single plant. The
       ‘qualified-firm counting’ approach ignores differences in capacity and
       deems the single-plant firm to be equally ‘available’ to serve the
       government as the multiplant firm. It might assume, for example, that the
       manufacturers of a small micro-brewery brand and Budweiser are equally
       available to sell beer.

J.A. at A778 (USCCR Disparity Studies at 67) (emphasis in original).

       The Eleventh Circuit has explained similarly that “[b]ecause they are bigger,

bigger firms have a bigger chance to win bigger contracts. It follows that, all other

factors being equal and in a perfectly nondiscriminatory market, one would expect the

bigger (on average) non-MWBE firms to get a disproportionately higher percentage of

total construction dollars awarded than the smaller MWBE firms.” Eng’g Contractors

Ass’n, 122 F.3d at 917. And we ourselves criticized a statistic, offered by DOD in an

earlier stage of this case, in part because it “[did] not take into account the fact that the

sheer number of businesses owned by minorities may not be significantly correlated

with the volume of business conducted by minority-owned businesses.” Rothe III, 262

F.3d at 1324; see also W. States Paving Co., 407 F.3d at 1000 (“[T]he fact that

[disadvantaged business enterprises] constitute 11.17% of the Washington market does

not establish that they are able to perform 11.17% of the work.”).



2008-1017                                    33
       Here, each of the six disparity studies accounted for the relative sizes of

contracts awarded to minority-owned businesses, by measuring the utilization of

minority-owned contractors—i.e., the numerator in a disparity ratio—in terms of

contract-dollars directed to minority-owned businesses rather than in the raw number of

contracts awarded. But none of the studies took complementary account of the relative

sizes of the businesses themselves.         Rather, each of the studies measured the

availability of minority-owned businesses—i.e., the denominator in a disparity ratio—by

the percentage of firms in the market owned by minorities, instead of by the percentage

of total marketplace capacity those firms could provide. 12 See J.A. at A1603 (Dallas

study: introducing concept of disparity ratio as comparison between “the proportion of

contract dollars awarded to [MBEs and WBEs]” and “the proportion of available MBEs

and WBEs in the relevant market area” (emphases added)); J.A. at A1962 (Cuyahoga

County study: same); J.A. at A2702 (Alameda County study: same); J.A. at A3031 (New

York City study: “Under a fair and equitable system of awarding contracts, the

proportion of contract dollars awarded to M/WBEs would be approximate to the

proportion of available M/WBEs in the relevant market area.” (emphases added)); J.A.

at A1768 (Cincinnati study: defining “disparity index” as “the percentage of M/WFBE

participation in government contracts,” i.e., “the percentage of contracting dollars paid to



       12
               Constance F. Citro, one of the experts appearing before the USCCR panel
on disparity studies in December of 2005, wrote that comparing utilization measured in
terms of contract-dollars against availability measured in terms of number of firms is
akin to comparing apples to oranges. See J.A. at A767 (USCCR Disparity Studies,
supra note 7, at 56). While we do not adopt that statement as a general prohibition, we
certainly agree with Dr. Citro that for a disparity ratio to have significant probative value,
“the same time period and metric (dollars or numbers) should be used in measuring the
utilization and availability shares.” J.A. at A772 (USCCR Disparity Studies, supra note
7, at 61).


2008-1017                                    34
M/WFBE” firms, divided by “the percentage of M/WFBEs in the relevant population of

local firms” (emphases added)); J.A. at A2211 (Virginia study: describing “underlying

assumption” of study’s disparity analysis that “absent discrimination, the proportion of

dollars received by a particular MBE group should approximate that group’s proportion

of the relevant population of vendors” (emphases added)).

      We do not mean to suggest that the studies completely ignored the question of

firm size. In the New York City study, for example, the disparity analysis was “restricted

to an examination of the prime contract awards of $1,000,000 and under to limit the

capacity required to perform the contracts subjected to the statistical analysis.” J.A. at

A3005. Similarly, the Dallas study attempted to control for capacity by ensuring that

firms had a “demonstrated ability to win large competitively bid contracts,” J.A. at

A1582; the study concluded that “the majority of the City’s contracts are small,” and

“[t]herefore, to perform on most City contracts, even the competitively bid construction

projects, the available firms only required minimal capacity.” J.A. at A1602; see also

J.A. at A1928 (Cuyahoga County study: similar approach).

      But while these parameters may have ensured that each minority-owned

business in the studies met a capacity threshold—i.e., had the capacity to bid for and to

complete any one contract—these parameters simply fail to account for the relative

capacities of businesses to bid for more than one contract at a time, or, borrowing from

Professor Ayres’s example, the difference between the volume of a particular micro-

brewed beer in the marketplace at a given time and the volume of Budweiser.          This




2008-1017                                  35
failure renders the disparity ratios calculated by the studies substantially less probative,

on their own, of the likelihood of discrimination. 13

       Of course, the studies could have accounted for firm size even without changing

their disparity-ratio methodologies; they could have employed regression analysis to

determine whether there was a statistically significant correlation between the size of a

firm and the share of contract-dollars awarded to it. See Eng’g Contractors Ass’n, 122

F.3d at 917 (explaining that “regression analysis is a statistical procedure for

determining the relationship between a dependent and independent variable, e.g., the

dollar value of a contract award and firm size,” and that “[t]he point of a regression

analysis is to determine whether the relationship between the two variables is

statistically meaningful”). But of the six studies, only the Virginia study conducted this

type of regression analysis:

       The regression analysis which included the independent variables of a
       firm—age of company, owner education level, number of employees,
       percent of revenue from private sector, and owner experience for industry
       groupings—had an R square of .18, indicating that the independent
       variables explained only 18 percent of the variations in firm revenue
       categories.
J.A. at A2234. And although the Virginia study did find “a consistent and negative

relationship between MBE status and revenue” even after accounting for such

“independent” variables, J.A. at A2235, the relatively lax “qualified, willing, and able”

requirements of the Virginia study render this conclusion less probative.




       13
               According to Professor Ayres, the Department of Commerce Benchmark
Study employed a true “capacity” methodology, which “calculates in dollar terms the
capacity of qualified firms to do business with the government” and uses as a
benchmark for each industry the minority-owned businesses’ “share of the industry’s
total capacity.” J.A. at A778 (USCCR Disparity Studies, supra note 7, at 67).


2008-1017                                     36
       To be clear, we do not hold that the defects in the availability and capacity

analyses in these six disparity studies render the studies wholly unreliable for any

purpose. Where the calculated disparity ratios are low enough, we do not foreclose the

possibility that an inference of discrimination might still be permissible for some of the

minority groups in some of the studied industries in some of the jurisdictions. And we

recognize that a minority-owned firm’s capacity and qualifications may themselves be

affected by discrimination. 14   But we hold that the defects we have noted detract

dramatically from the probative value of these six studies, and, in conjunction with their

limited geographic coverage, render the studies insufficient to form the statistical core of

the “strong basis in evidence” required to uphold the statute.

                     iv.    Geographic Coverage

       In Rothe III, we explained that, although Section 1207 is subject to scrutiny that is

no less strict than the scrutiny applied to the race-based policies of municipalities,

Congress nevertheless has, in a sense, a “‘broader brush’ than municipalities for

remedying discrimination,” because Congress has the power to legislate for the entire

nation. 262 F.3d at 1329. In particular, we wrote that “[w]hereas municipalities must

necessarily identify discrimination in the immediate locality to justify a race-based

program, we do not think that Congress needs to have had evidence before it of

discrimination in all fifty states in order to justify the 1207 program.”     Id.; see also

Adarand Constructors, Inc. v. Slater, 228 F.3d 1147, 1165 (10th Cir. 2000) (“Adarand



       14
             But see Concrete Works of Colo., Inc. v. City & County of Denver, 540
U.S. 1027, 1032 (2003) (Scalia, J., dissenting from denial of cert.) (“The Tenth Circuit
accepted the city’s contention that . . . MBEs . . . ‘are generally smaller and less
experienced because of industry discrimination.’ The argument fails because it rests on
nothing but speculation.” (internal citation omitted)).


2008-1017                                   37
VII”) (“The fact that Congress’s enactments must serve a compelling interest does not

necessitate the conclusion that the scope of that interest must be as geographically

limited as that of a local government.”). However, we were clear that “evidence of a few

isolated instances of discrimination would be insufficient to uphold the nationwide

program,” and we left to the district court the question of “[w]here to draw the line . . . in

the first instance.” Rothe III, 262 F.3d at 1330.

       The district court has now drawn a line, holding that “[t]hese six state and local

disparity studies analyze evidence of discrimination from a diverse cross-section of

jurisdictions across the United States, and they constitute prima facie evidence of a

nation-wide pattern or practice of discrimination in public and private contracting.”

Rothe VI, 499 F. Supp. 2d at 838-39 (footnote omitted). It is now up to us to review this

holding, and we cannot affirm it.       We take judicial notice that the United States

comprises over three thousand counties and county-equivalent regions, 15 and, as of

July 1, 2007, there are at least two hundred cities or metropolitan areas with populations

above 200,000 people. 16       It may be reasonable to assume that there are some

demographic and industrial similarities between many of the larger cities and counties

across the country.    And we still think that Congress need not amass evidence of

discrimination in all fifty states to meet its burden. But we would be hesitant to conclude

even from methodologically unimpeachable disparity studies of one state, two counties,

       15
               See, e.g., United States Geological Survey, Frequently Asked Questions,
“How many counties are there in the United States?” available at
http://www.usgs.gov/faq/list_faq_by_category/get_answer.asp?id=785       (last visited
September 28, 2008).
        16
               See United States Census Bureau, Annual Estimates of the Population for
Incorporated Places Over 100,000, Ranked by July 1, 2007 Population: April 1, 2000 to
July 1, 2007, available at http://www.census.gov/popest/cities/tables/SUB-EST2007-
01.csv (last visited September 28, 2008).


2008-1017                                    38
and three cities that there is a “nation-wide pattern or practice of discrimination in public

and private contracting,” where the discrimination is on the same order as the local

discrimination that might be inferred from the six studies. Here, given the weaknesses

in the six studies’ benchmark analyses as described above, we simply cannot agree

with the district court’s conclusion.

       We stress that in holding these six studies insufficient in this case, we do not

necessarily disapprove of decisions by other circuit courts that have relied, directly or

indirectly, on municipal disparity studies to establish a federal compelling interest.

Different studies, in the context of different legislative history, may support different

conclusions. In particular, the Appendix, relied on by the Ninth and Tenth Circuits in the

context of certain race-conscious measures pertaining to federal highway construction,

references the Urban Institute Report, which itself analyzed over fifty disparity studies

and relied for its conclusions on over thirty of those studies, a far broader basis than the

six studies here provide. See Adarand VII, 228 F.3d at 1172-73; W. States Paving Co.,

407 F.3d at 992-93; Urban Institute Report, supra note 5, at 9. 17

              b.      Other Evidence Before Congress

       We now turn to the remaining evidence relied on by the district court to hold that

Congress had a strong basis in evidence for reenacting Section 1207 in 2006. Rather

than take each item in turn, however, we will organize our discussion by statistical and

anecdotal evidence. Ultimately, we will conclude that the remaining statistical evidence

is not substantially more probative than that contained in the six disparity studies.

       17
             The disparity studies analyzed in the Urban Institute Report may
themselves be subject to methodological criticism, but we have no need to further
consider those studies or the Urban Institute Report itself in this case, and decline to do
so.


2008-1017                                    39
Without strong statistical evidence, the statute cannot be upheld. See Rothe III, 262

F.3d at 1323-24 (“Statistical evidence is particularly important to justify race-based

legislation. . . . Indeed, nearly every court of appeals upholding the constitutionality of a

race-based classification has relied in whole or in part on statistical evidence.”);

Adarand VII, 228 F.3d at 1166 (explaining that “[b]oth statistical and anecdotal evidence

are appropriate in the strict scrutiny calculus,” but “anecdotal evidence by itself is not”).

                     i.      Other Statistical Evidence

       The district court considered statistics presented by USCCR Commissioner

Michael Yaki in his dissent to a September, 2005 USCCR study titled “Federal

Procurement After Adarand.” For example, the district court noted that although the

revenue of minority-owned businesses grew by sixty percent between 1992 and 1997,

more than the rate of growth for all United States firms, “the revenue of African

American-owned firms grew only half as much as minority-owned businesses generally,

and less than all U.S. firms.” Rothe VI, 499 F. Supp. 2d at 865. The court also noted

that “[m]inority-owned firms with paid employees were much less likely to survive from

1997 to 2001 than from 1992 to 1996,” and that “African American-owned enterprises

were less likely to survive than other groups in either period.” Id. Although this data is

national in scope and is therefore in a sense more probative of nationwide

discrimination than are municipal disparity studies, the data from Commissioner Yaki’s

dissent dates to the early 1990’s. Thus, as the district court recognized, this data is not

by itself highly probative of the state of affairs at the time of the 2006 reenactment of

Section 1207. See id. at 865 n.107 (“The Court finds that this statistical evidence is not




2008-1017                                    40
categorically stale, but it is less probative of present-day discrimination than the six

state and local disparity studies previously discussed.”).

       The district court also referred to studies beyond the six disparity studies

discussed above, but only in quoting speeches made by members of Congress. For

example, in a July 2005 speech made to support the Department of Transportation’s

disadvantaged business program, Senator Kennedy stated that “studies completed

since 1998 show that minority and women-owned companies are underutilized in

government contracting,” and listed studies identified by the Department of

Transportation that he alleged

       show[] significant disparities between the availability and utilization of
       minority and women-owned firms in government contracting . . . in
       Nebraska; in Maryland; in Colorado; in Georgia; in Kentucky; in Ohio; in
       Wilmington, DE; in Dekalb County, GA; in Broward County, FL; in Dallas,
       TX; in Cincinnati, OH; in Tallahassee, FL; and in Baltimore, MD.


Rothe VI, 499 F. Supp. 2d at 869 n.114 (quoting 151 Cong. Rec. S9442-02, at *S9443

(Jul. 29, 2005)). These studies themselves, however, are not in the record here, and

are not even sufficiently described in this floor excerpt for us to locate them, let alone

subject them to “detailed, skeptical, non-deferential analysis.” See Rothe III, 262 F.3d

at 1321. Likewise, the district court quoted floor speeches given by Representatives

Watt and Menendez in December of 2005, in which they cited, respectively, to “a 2004

disparity study for North Carolina that was performed by MGT America,” and “a New

Jersey disparity study by MGT America,” and in which these Representatives concluded

that these disparity studies demonstrated underutilization of minority contractors. Rothe

VI, 499 F. Supp. 2d at 869. These studies are not in the record, and we cannot defer to

Representatives Watt and Menendez about the studies’ probative value, particularly in


2008-1017                                   41
light of our concerns about the Virginia study by MGT of America discussed above. See

Adarand VII, 228 F.3d at 1167 (“We cannot merely recite statements made by members

of Congress alleging a finding of discriminatory effects and the need to address those

effects . . . .”).

        We conclude that the remaining statistics cited by members of Congress in the

floor speeches quoted by the district court cannot serve as the foundation of a “strong

basis in evidence,” because they are not sufficiently probative of nationwide

discrimination against the range of minority groups afforded a presumption under

Section 1207. Nor are the statistics quoted by the district court from the three SBA

reports sufficient, because they do not account for firm size or qualifications. See, e.g.,

Rothe VI, 499 F. Supp. 2d at 871 (noting that the 2000 State of Small Business Report

“found that minority-owned businesses ‘make [up] 9 percent of the business population

of the United States, but small minority-owned businesses won just 6 percent of the

award dollars in FY 1998 and 1999’”).

                     ii.    Anecdotal Evidence

        Given our holding regarding statistical evidence, we will not review the anecdotal

evidence before Congress in detail. Beyond the anecdotal evidence contained in the

six municipal disparity studies in the record, the district court discussed floor speeches

by members of Congress, in which they related anecdotes submitted by minority

business owners concerning their experiences with private sector and state- and city-

level “good old boy” networks and discriminatory government agencies. See Rothe VI,

499 F. Supp. at 866-67. The House Small Business Committee also heard in hearings

about the difficulties faced by minority business owners in federal procurement. See id.




2008-1017                                   42
at 869-71. Rothe contests the accuracy of some of these anecdotes, but we need not

make credibility determinations, because anecdotal evidence is insufficient by itself to

support Section 1207. Adarand VII, 228 F.3d at 1166.

       We do pause, however, to consider that while the district court cited complaints

about “slow payment by government agencies,” and “the effects of contract bundling in

continuing the disparities of contracts awarded to minority business contractors,” Rothe

VI, 499 F. Supp. 2d at 870, and cited the Small Business Committee’s conclusion that

“much work remains to be done” in “increasing access to capital and federal

procurement markets for minority entrepreneurs,” id., neither the district court in its

opinion, nor DOD on appeal, cited to a single instance of alleged discrimination by DOD

in the course of awarding a prime contract, nor to a single instance of alleged

discrimination by a private contractor identified as the recipient of a prime defense

contract.

       This lacuna is quite significant.   Justice O’Connor wrote in Croson that if a

government has become “a ‘passive participant’ in a system of racial exclusion

practiced by elements of the local construction industry,” then that government may take

“affirmative steps to dismantle” the exclusionary system. 488 U.S. at 492. Here, the

district court concluded that DOD “is a ‘passive participant’ in a system of racial

exclusion practiced by elements of various state and local contracting sectors because

the Government has compiled evidence of marketplace discrimination and linked its

spending practices to that private or public discrimination.” Rothe VI, 499 F. Supp. 2d at

827 (citing Concrete Works, 321 F.3d at 976). But without a single identified incident of

discrimination by DOD or a recipient of DOD funds, the only evidence recited by the




2008-1017                                  43
district court to establish a link between DOD’s spending practices and discrimination is

the fact that DOD “is one of the largest buyers of goods and services in the world,”

having procured “approximately $268 billion of goods and services in fiscal year 2005,

with much of that money being distributed to state and local contractors.” Rothe VI, 499

F. Supp. 2d at 827.

       Undoubtedly, some state and local contractors have engaged in discrimination.

And given the amount of money spent by DOD, it is likely that some money injected by

DOD into the nationwide contract market has made its way into the hands of

contractors, subcontractors, or sub-subcontractors who have engaged in discrimination.

But we are skeptical that this bare likelihood would be sufficient to establish DOD’s

“passive participation” in discrimination within the meaning of Croson, even if—unlike

the present case—Congress were to possess a strong evidentiary basis upon which to

conclude that there was a nationwide pattern or practice of pervasive discrimination by

state, local, and private contractors in the relevant contract markets at the relevant time.

Even in Concrete Works, for example, the City of Denver offered more than mere dollar

amounts to link its spending to private discrimination. As the Tenth Circuit explained,

Denver provided testimony from minority business owners that “general contractors who

use them in City construction projects refuse to use them on private projects,” with the

result that Denver had “pa[id] tax dollars to support firms that discriminate against other

firms because of their race, ethnicity, and gender.”       Concrete Works, 321 F.3d at

976-77. We do not know whether, in the present case, DOD could have obtained

similar testimony from minority-owned subcontractors at the relevant time, only that

DOD did not do so.




2008-1017                                   44
       To conclude our compelling interest analysis, we hold that Congress did not have

before it, at the time of the 2006 reenactment of Section 1207, a “strong basis in

evidence” for the proposition that DOD was a passive participant in racial discrimination

in relevant markets across the country and that therefore race-conscious remedial

measures were necessary. We stress that our holding is grounded in the particular

items of evidence offered by DOD and relied on by the district court in this case, and

should not be construed as stating blanket rules, for example about the reliability of

disparity studies. As the Fifth Circuit has explained, there is no “precise mathematical

formula to assess the quantum of evidence that rises to the Croson ‘strong basis in

evidence’ benchmark.” W.H. Scott Constr. Co., 199 F.3d at 218 n.11. Rather, “[t]he

sufficiency of a [government’s] findings of discrimination in a local industry,” or for that

matter in a state-wide or nationwide industry, “must be evaluated on a case-by-case

basis.” Id. Thus, if Congress reenacts Section 1207 again before it is set to expire in

2009—as Congress is free to do—we cannot now predict, nor do we intend to prejudge,

whether any such new enactment will be supported by a “strong basis in evidence.”

       3.     Narrow Tailoring

       Because we hold that Congress lacked the evidentiary predicate for a compelling

interest, we cannot determine whether Section 1207, as reenacted in 2006, is narrowly

tailored to a compelling interest. We make two observations about narrow tailoring,

however.

       First, we held in Rothe III that the district court in Rothe I had “thoroughly

analyzed and correctly concluded that the 1207 program was flexible in application,

limited in duration, and that it did not unduly impact on the rights of third parties.” 262




2008-1017                                   45
F.3d at 1331. We have no occasion to revisit that holding today, but note that Section

1207 and pertinent regulations have been amended over time, and that the

amendments have tended to limit, rather than broaden, the application of preferences

based on racial classifications.

       Second, even if we were to reach the other narrow tailoring factors, the absence

of strongly probative statistical evidence makes it impossible to evaluate at least one of

those factors. Without solid benchmarks for the minority groups covered by the statute,

we simply cannot determine whether Section 1207’s five percent goal is reasonably

related to the capacity of firms owned by members of those minority groups—i.e.,

whether that goal is comparable to the “share of contracts minorities would receive in

the absence of discrimination.” J.A. at A777 (USCCR Disparity Studies, supra note 7,

at 66).   Such benchmarks might have been available here, had the Department of

Commerce made good on its 1999 intention to “develop new benchmarks and utilization

estimates every three years.” See supra note 2. But Commerce did not do so. See

J.A. at A779 (USCCR Disparity Studies, supra note 7, at 68).

C.     Rothe’s Request for Attorney Fees

       There is one more matter we must address. Rothe argues that DOD’s defense

of Section 1207 in this litigation is not substantially justified, and seeks attorney fees

and costs under the Equal Access to Justice Act (“EAJA”). Section 2412 (d)(1)(A) of

Title 28 sets forth the basis for attorney’s fees under the EAJA:

       Except as otherwise specifically provided by statute, a court shall award to
       a prevailing party other than the United States fees and other
       expenses . . . incurred by that party in any civil action (other than cases
       sounding in tort) . . . brought by or against the United States in any court
       having jurisdiction of that action, unless the court finds that the position of




2008-1017                                    46
       the United States was substantially justified or that special circumstances
       make an award unjust.


       We deny Rothe’s request as premature. EAJA provides that a party seeking an

award of fees and other expenses shall submit an application therefore “within thirty

days of final judgment in the action.” Id. § 2412(d)(1)(B). There is not yet a final

judgment in this case. We will remand the case for the district court to enter judgment;

Rothe may submit an application for attorney fees at the appropriate time, though we

take no position on the merits of such an application.

                                     CONCLUSION

       For the foregoing reasons, we hold that Section 1207, on its face, as reenacted

in 2006, violates the equal protection component of the Fifth Amendment right to due

process. Because the statute authorizes DOD to afford preferential treatment on the

basis of race, we must apply strict scrutiny. And because Congress did not have a

“strong basis in evidence” upon which to conclude that DOD was a passive participant

in pervasive, nationwide racial discrimination—at least not on the evidence produced by

DOD and relied on by the district court in this case—the statute fails strict scrutiny. We

reverse the judgment of the district court in part, and remand with instructions to enter a

judgment (1) denying Rothe any relief regarding the facial constitutionality of Section

1207 as enacted in 1999 or 2002, (2) declaring that Section 1207 as enacted in 2006

(i.e., the current 10 U.S.C. § 2323) is facially unconstitutional, and (3) enjoining

application of the current 10 U.S.C. § 2323.

             AFFIRMED-IN-PART, REVERSED-IN-PART and REMANDED




2008-1017                                   47